CNO Financial Group:An Overview September 13, 2011 Exhibit 99.1 CNO Financial Group 2 CNO Financial Group 3 Non-GAAP Measures This presentation contains the following financial measures that differ from the comparable measures under Generally Accepted Accounting Principles (GAAP): operating earnings measures; earnings before net realized investment gains (losses) and corporate interest and taxes; and debt to capital ratios, excluding accumulated other comprehensive income (loss).Reconciliations between those non-GAAP measures and the comparable GAAP measures are included in the Appendix. While management believes these measures are useful to enhance understanding and comparability of our financial results, these non-GAAP measures should not be considered substitutes for the most directly comparable GAAP measures. Additional information concerning non-GAAP measures is included in our periodic filings with the Securities and Exchange Commission that are available in the “Investors - SEC Filings” section of CNO’s website, www.CNOinc.com. CNO Financial Group 4 The Company:CNO Financial Group §Focused on serving the protection needs of the fast-growing but underserved middle income and senior markets §Products include supplemental health, Medicare supplement, life, annuity and long-term care §Products sold through efficient, growing distribution channels: –Bankers Life: strong career agent franchise –Washington National: wholly-owned distributor (PMA) and independent agents –Colonial Penn: direct distribution platform §Centralized services operation to add value to all units §Over 3.9 million policies in force CNO Financial Group 5 Value Through Growth and Execution The Opportunity:Rapidly Growing, Underserved Market §Our focus is meeting the needs of fast-growing senior market §Attractive demographics: Baby Boomers reaching retirement age –The first of Boomer population becoming Medicare-eligible this year –In twenty years, percentage of population 65 years old and older is projected to increase by 50% –Financial downturn underscored importance of risk management and guaranteed products The senior middle income market is attractive; we know it well, pursue it full time, and we represent a pure play in this market CNO Financial Group 6 Broad Distribution Reach •Focused on middle-income working Americans in Worksite and Individual markets with supplemental health and life insurance products •Serving approximately 1 million policyholders and over 20,000 groups; e.g. small business, education, government, and healthcare •Distribution through over 2,000 independent agents in 2 sales channels; PMA (a wholly-owned distributor) and WNIC Independent. •Focused on lower middle-income retirees with simple, low-cost life insurance products •Direct response model with media and mail-based lead generation with robust telemarketing support Career Direct PMA/Independent •Focused on middle-income senior market with Medicare supplement, life, annuity, LTC, Medicare Part D and Medicare Advantage products •“Kitchen-table” sales model through over 5,000 career agents and sales managers; grown producers by 28% since 2004 •240+ locations nationwide CNO Financial Group 7 •Fixed and Fixed-Index Life and Annuity Products •Long-Term Care •Whole and Universal life products •Final expense •Supplemental Health CNO can access consumers across multiple channels •With an Agent (Retail) •Bankers •Washington National •PMA (CNO-owned) •Without an Agent (Direct) •Colonial Penn •At Work (Worksite Marketing) •PMA Worksite Division •Washington National - Independents •Rising medical costs •Decline of societal safety nets (government and employer) •Greater awareness of need for retirement planning CNO has expertise across important middle -market products Strong trends are driving middle-market consumers CNO: The right products and the right channels for today’s middle-market consumer CNO Financial Group 8 CNO Financial Group 9 Q4 2008 Separation of Closed Block LTC business Q4 2006
